UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6320


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TRAVIS STARKS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00467-HMH-3)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Starks, Appellant Pro Se.    Elizabeth Jean Howard, Regan
Alexandra   Pendleton,   Assistant   United   States  Attorneys,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis Starks appeals the district court’s oral order,

entered on the docket on February 20, 2013, denying his motion

to   compel      the     Government    to    file      a   substantial    assistance

motion.        We have reviewed the record and find no reversible

error.      Accordingly,         we   affirm      as   Starks   failed    to    make    a

substantial threshold showing that the Government’s decision not

to   file      the   substantial      assistance       motion    was    based    on    an

unconstitutional motive or was not rationally related to any

legitimate Government end.             See Wade v. United States, 504 U.S.

181, 185-86 (1992).          We dispense with oral argument because the

facts    and    legal     contentions       are   adequately     presented      in    the

materials       before    this   court      and   argument      would   not    aid    the

decisional process.



                                                                               AFFIRMED




                                             2